FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                                                 INDEX NO. 450545/2019
 To
NYSCEF DOC. NO. 86                            Case 1:19-cv-09236; Paolo
                                                                   Document        1-48 Filed 10/06/19
                                                                        Ardoiñõ[pac|c@bitfinex.com];       Page
                                                                                                     Bjom De        1 of 1 NYSCEF: 07/08/2019
                                                                                                             Wcif[bjam@bitfinex.com];
                                                                                                              RECEIVED                Philip

 From:              Giancarlo  Bitfir.Gx[giancarlo@bitfinex.com]
 Sent·
                    Wed  1/24/2018      10:59:23   AM (UTC-05:00)
 Subject            Team introduction




 let    me      introduce         you      to the        key      players           of our         team:


 Phil     Potter       is our      Chief      Strategy              Officier           and     has a long            experience          in the     financial         markets.     He    lives    in New     York   as you   do
 and     will      be glad        to help     you          with          anything           related        to your       trading     activity.


 Bjorn        De    Wolf         is our     Customer               Support            Manager              and    will    help     you   with     green-laning            your    addresses        for   a faster
 confirmation               of your        coin         withdrawals.


 Paolo        Ardoino           is our      CTO          and      will      be available              for      any   technical       optimisation            in case      you    trade   with     APi


 Guys         please     meet              , our        main       contact            at                         , big   trading     company           in New          York.


 I already         introduced                     to Noble               and     I hope        they     will      be onboarded            quickly       by      it.


 I remain          at your        service         for     anything              you        might      need.



 My      skype         handle       is Merlinmagoo                        and    my telegram                is @Merlinthewizard




 Giancarlo          Devasini



  G      IT     FINE         X


 E:qiancorlo@bitfinex.com
 W:www,bitfinex.com
 Skype: merlinmagoo

 This e-mail and the informationit contains may be confidential,legally privileged and protected by law. Access by the intendedrecipient only is authorized. If you are not the intended recipient,
 please notify the sender immediately and delete this e-mail from your system. Any review, distribution,reproduction,publicationor other use of this e-mail by personsor entities other than the
 intended recipient is prohibited.
